DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/2021 has been entered.

Claim Status
Claims 1-22 are pending.
Claims 4-22 are withdrawn as being directed to a non-elected invention, the election of the peptide of SEQ ID NO: 4 having been made on 6/22/2020.
Claims 1-3 have been examined.

Priority
This application is a CON of PCT/KR2018/0l 1586 filed on 09/28/2018, which claims foreign priority of KR 10-2017-0126577 filed on 9/28/2017.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Bridon et al. (WO 02/066511 A2, previously cited 6/23/2020) in view of Kim et al. (US 2014/0377290 Al, previously cited 6/23/2020).
Claim 1 is drawn to a GLP-2 derivative comprising the peptide formula 1 as follows:



a
b
c
 
histidine
 
 +
 +
 
imidazoacetyldeshistidine
 +
 +
 +
X1
desaminohistidine,
 +
 +
 +
 
hydroxyimidazopropionyldeshistidine
 +
 +
 +
 
N-dimethylhistidine
 +
 +
 +
 
carboxyimidazopropionyldeshistidine
 +
 +
 +
 
Alanine
 +
 +
 
X2
Glycine
 +
 +
 
 
2-aminoisobutyric acid (Aib)
 +
 +
 +
X30
Lysine
 
 +
 +
 
Arginine
 +
 
 
 
Lysine
 +
 
 +
 
Arginine
 +

 +
X34
6-aziod-lysine
 +
 + 
 +
 
Cysteine
 +
 
 +
 
Glutamine or histidine or absent
 
 
 +


Bridon et al. show a GLP-2 derivative peptide in Example 10 (p42) as follows.

    PNG
    media_image1.png
    96
    517
    media_image1.png
    Greyscale

Bridon et al. further teach the use of conservative substitutions of basic residues between Arg and Lys for optimizing bioactivity of a GLP-2 derivative peptide (p13, line 1-12). Thus, one of ordinary skill in the art would have been taught to optimize the bioactivity of the peptide in example 10 to generate the peptide HGDGSFSDEMNTILDNLAARDFINWLIQTRITDK by substituting Lys with the underlined Arg as suggested by Bridon et al.
Bridon et al. teach GLP-2 is rapidly degraded by dipeptidylpeptidase-N (DPP-IV), but 

    PNG
    media_image2.png
    91
    433
    media_image2.png
    Greyscale
Similarly, Kim et al. teach a glucagon-like peptide-2 (GLP-2) derivative as follows
[0033]. Kim et al. teach modification of N-terminal histidine to prolong in vivo half-life [0026, 0039]. Kim et al. teach modified N-terminal histidine comprising an imidazo-acetyl-GLP-2 (CA-GLP2) where an C-carbon of the first histidine residue at the N-terminal end of native GLP-2 and an N-terminal amine group linked thereto are deleted [0012, 0041], reading on imidazoacetyldeshistidine. Because Kim et al. teach modification of the N-terminal histidine to further resist protease degradation of a GLP-2 derivative peptide, one of ordinary skill in the art would have been taught and/or motivated to substitute the N-terminal histidine by imidazoacetyldeshistidine. A sequence comparison of the instant peptide formula (I), SEQ ID NO: 9, with a glucagon-like peptide-2 (GLP-2) derivative taught by Bridon et al. in view of Kim et al. is shown as follows, reading on the limitation of X1=imidazoacetyldeshistidine, X2 = glycine, X30= arginine, and X34 = lysine in claims 1-3.
elected SEQ-4
imidazoacetyldeshistidine
GDGSFSDEMNTILDNLAARDFINWLIQTR
ITDK
Bridon
H
GDGSFSDEMNTILDNLAARDFINWLIQTR
ITDK
Kim
imidazoacetyldeshistidine
 
 


One of ordinary skill in the art would have been modify the N-terminal histidine residue of Bridon’s GLP-2 derivative peptide with Kim’s teaching of imidazoacetyldeshistidine because Kim et al. teach modification of N-terminal histidine with imidazoacetyldeshistidine to prolong in vivo half-life of a GLP-2 peptide derivative [0012, 0026, 0041]. The combination would have reasonable expectation of success because both references teach GLP-2 polypeptide derivatives with an extended in vivo half-life (Abstract of Bridon et al.; Kim et al. [0026,0039]).

Applicant’s Arguments
(i)	The instant specification demonstrates that the claimed CA GLP-2 RK had a significantly higher activity than the CA GLP-2 KC disclosed in Kim (Remarks, p11, whole page bridging to p12, para 1-2).
(ii)	Neither of Bridon nor Kim disclose azK (6-azido-lysine) and Aib (2-aminoisobutyric acid) as residues of peptides (Remarks, p12, last para bridging to p13, para 1-2).

Response to Arguments
Applicant's arguments filed 10/13/2021 have been fully considered but they are not persuasive for the reasons as follows.
Applicant’s argument (i) is not persuasive because applicant argues a single reference of Kim alone whereas the rejection is based on Bridon in view of Kim. Furthermore, Bridon in view of Kim teach the elected species of SEQ ID NO: 4. Bridon in view of Kim teach the elected species of SEQ ID NO: 4; thus, the same peptide taught by Bridon in view of Kim must inherently comprise all the properties as argued by applicant. MPEP 2112.01 (II) states "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. 
Applicant’s argument (ii) is not persuasive because the GLP-2 derivative peptide as argued by applicant has been withdrawn (not examined) as the peptide does not read on the 
For at least the reasons above, the arguments are not persuasive.

Conclusion
No claim is allowed.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA-HAI LEE whose telephone number is (571)270-1691. The examiner can normally be reached Mon-Fri from 9:00 AM to 6:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.L/Examiner, Art Unit 1658                                                                                                                                                                                                        
03-Novermber-2021




/LARRY D RIGGS II/Supervisory Patent Examiner, Art Unit 1658